Case 1:17-cv-04179-DLC Document 174-1 Filed 12/11/18 Page 1 of 4
                           Case 1:17-cv-04179-DLC Document 174-1 Filed 12/11/18 Page 2 of 4



              FinCEN                               Suspicious Activity Report by the
             Form 101                              Securities and Futures Industries
                                                    Please type or print. Always complete entire report. Items
            Effective May 2004              marked with an asterisk * are considered critical. (See instructions.)                           OMB No. 1506 - 0019
         1 Check the box if this report corrects a prior report (See instructions)

 Part I                Subject Information                  2 Check box a            if multiple subjects       box b            subject information unavailable

 *3 Individual’s last name or entity’s full name                                             *4 First name                                                    5 Middle initial


     6 Also known as (AKA - individual), doing business as (DBA - entity)                     7 Occupation or type of business


     *8 Address                                                                                                                    *9 City


 *10 State            *11 ZIP code                                *12 Country code (If not U.S.)                        13 E-mail address (If available)
                                                                      (See instructions)

 *14 SSN/ITIN (individual), or EIN (entity) *15 Account number(s) affected, if any. Indicate if closed.                                                16 Date of birth
                                            Acc’t #______________________ yes         Acc’t #______________________ yes
                                                                                                                                                         ___/___/_____
                                               Acc’t #______________________ yes                Acc’t #______________________ yes                        MM DD      YYYY

*17 Government issued identification (If available)
 a            Driver’s license/state ID        b          Passport            c       Alien registration            d        Corporate/Partnership Resolution
 e            Other ___________________________________________
 f       ID number                                                                                    g Issuing state or country (2 digit code)

 18 Phone number - work                                    19 Phone number - home                                       20 Is individual/business associated/affiliated

 (                )                                        (             )                                              with the reporting institution? (See instructions)
                                                                                                                             a         Yes     b         No

 Part II              Suspicious Activity Information
 *21 Date or date range of suspicious activity                                                       *22 Total dollar amount involved in suspicious activity
             From _____/_____/_________                 To _____/_____/_________                      $         ,                  ,               ,                     .00
                      MM    DD       YYYY                  MM      DD        YYYY
 23 Instrument type (Check all that apply)

     a           Bonds/Notes                        i           Commodity options                           q             Commodity type ________________________
     b           Cash or equiv.                     j           Security futures products                                                       (Please identify)
     c           Commercial paper                   k           Stocks                                      r             Instrument description ___________________
     d           Commodity futures contract         l           Warrants
     e           Money Market Mutual Fund           m           Other securities                            s             Market where traded ____________________
     f           Mutual Fund                        n           Other non-securities                                      (Enter approprite three or four-letter code.)
     g           OTC Derivatives                    o           Foreign currency futures/options            t             Other (Explain in Part VI)
     h           Other derivatives                  p           Foreign currencies


     24 CUSIP® number                                      25 CUSIP® number                                              26 CUSIP® number


     27 CUSIP® number                                      28 CUSIP® number                                             29 CUSIP® number

Part
PartIII
     III
 *30 Type of suspicious activity:
     a          Bribery/gratuity                h               Identity theft                               o                   Significant wire or other transactions
     b          Check fraud                     i               Insider trading                                                   without economic purpose
     c          Computer intrusion              j               Mail fraud                                   p                   Suspicious documents or ID presented
     d          Credit/debit card fraud         k               Market manipulation                          q                   Terrorist financing
     e          Embezzlement/theft              l               Money laundering/Structuring                 r                   Wash or other fictitious trading
     f          Commodity futures/options fraud m               Prearranged or other non-competitive trading s                   Wire fraud
     g          Forgery                         n               Securities fraud                             t                   Other (Describe in Part VI)

                                                                             Catalog No. 35349U                                                                Rev. 05/22/04
                      Case 1:17-cv-04179-DLC Document 174-1 Filed 12/11/18 Page 3 of 4


PartIV
Part III              Law Enforcement or Regulatory Contact Information                                                                            Part VI 2
 31 If a law enforcement or regulatory authority has been contacted (excluding submission of a SAR) check the appropriate box.
 a       DEA                     f     Secret Service       k      NYSE                                                      p       State securities regulator
 b       U.S. Attorney (**32)   g      CFTC                 l      Other RFA                                                 q       Foreign
 c       IRS                    h      SEC              m          Other RE-futures (CME, CBOT, NYMEX, NYBOT)                 r      Other (Explain in Part VI)
 d       FBI                    i      NASD              n         Other state/local
 e       ICE                    j      NFA              o         Other SRO-securites (PHLX, PCX, CBOE, AMEX, etc.)


 32 Other authority contacted (for Item 31 l through r) ** List U.S. Attorney office here.      33 Name of individual contacted (for all of Item 31)


 34 Telephone number of individual contacted (Item 33)                         35 Date contacted

     (                )                                                                                          _____/_____/_________
                                                                                                                     MM     DD       YYYY


Part IV               Reporting Financial Institution Information
 *36 Name of financial institution or sole proprietorship                                                                   *37 EIN / SSN / ITIN


 *38 Address


 *39 City                                                                                            *40 State         *41 ZIP code


  42 Additional branch address locations handling account, activity or customer.                          43         Multiple locations (See instructions)



  44 City                                                                                                 45 State        46 ZIP code



 47 Central Registration Depository number           48 SEC ID number                                                  49 NFA ID number




 50 Has this reporting individual/entity coordinated this report with another reporting individual/entity? Yes             (Provide details in Part VI) No
 51 Type of institution or individual- Check box(es) for functions that apply to this report
  a     Agricultural trade option merchant       j       IA                                         s          Securities dealer
   b    Affiliate of bank holding company      k         Investment company - mutual fund           t          Securities floor broker
  c    CPO                                     l         Market maker                               u          Securities options broker-dealer
  d    CTA                                     m         Municipal securities dealer                  v        SRO-securities
  e    Direct participation program            n         NFA                                        w          Specialist
  f    FCM                                     o         RE-futures                                 x          Subsidiary of bank
   g    Futures floor broker                   p         Other RFA                                  y          U.S. Government broker-dealer
   h    Futures floor trader                   q         Securities broker - clearing               z          U.S. Government interdealer broker
  i    IB-C                                    r         Securities broker - introducing            aa          Other (Describe in Part VI)



Part V          Contact For Assistance
 *52 Last name of individual to be contacted regarding this report             *53 First name                                               *54 Middle initial


 *55 Title/Position                                                 *56 Work phone number                                         *57 Date report prepared

                                                                       (            )                                               _____/_____/_________
                                                                                                                                     MM      DD       YYYY

                                                                Send completed reports to:

                                                                Detroit Computing Center
                                                                Attn: SAR-SF
                                                                P.O. Box 33980
                                                                Detroit, MI 48232
                    Case 1:17-cv-04179-DLC Document 174-1 Filed 12/11/18 Page 4 of 4


Part VI            Suspicious Activity Information - Narrative *                                                                                           3
Explanation/description of suspicious activity(ies). This section of the report is critical. The care with which it is completed may determine whether
or not the described activity and its possible criminal nature are clearly understood by investigators. Provide a clear, complete and chronological
description (not exceeding this page and the next page) of the activity, including what is unusual, irregular or suspicious about the transaction(s), using
the checklist below as a guide, as you prepare your account.
 a. Describe conduct that raised suspicion.                                    m. Indicate “Market where traded” and “Wire transfer identifier”
 b. Explain whether the transaction(s) was completed or only attempted.           information when appropriate.
 c. Describe supporting documentation (e.g. transaction records, new           n. Indicate whether funds or assets were recovered and, if so, enter the
     account information, tape recordings, E-mail messages, correspon-            dollar value of the recovery in whole dollars only.
     dence, etc.) and retain such documentation in your file for five years.   o. Indicate any additional account number(s), and any foreign bank(s)
 d. Explain who benefited, financially or otherwise, from the                     account number(s) which may be involved.
     transaction(s), how much, and how (if known).                             p. Indicate for a foreign national any available information on subject’s
 e. Describe and retain any admission or explanation of the transaction(s)        passport(s), visa(s), and/or identification card(s). Include date, country,
     provided by the subject(s) or other persons. Indicate to whom and             city of issue, issuing authority, and nationality.
     when it was given.                                                        q. Describe any suspicious activities that involve transfer of funds to or
 f . Describe and retain any evidence of cover-up or evidence of an               from a foreign country, or transactions in a foreign currency. Identify
     attempt to deceive federal or state examiners, SRO, or others.               the country, sources and destinations of funds.
 g. Indicate where the possible violation of law(s) took place (e.g., main     r. Describe subject(s) position if employed by the financial institution.
     office, branch, other).                                                   s. Indicate whether securities, futures, or options were involved. If so,
 h. Indicate whether the suspicious activity is an isolated incident or           list the type, CUSIP® number or ISID® number, and amount.
     relates to another transaction.                                           t. Indicate the type of institution filing this report, if this is not clear
 i. Indicate whether there is any related litigation. If so, specify the          from Part IV. For example, an IA that is managing partner of a limited
     name of the litigation and the court where the action is pending.            partnership that is acting as a hedge fund that detects suspicious activity
 j. Recommend any further investigation that might assist law                     tied in part to its hedge fund activities should note that it is operating as
     enforcement authorities.                                                     a hedge fund.
k. Indicate whether any information has been excluded from this report;        u. Indicate, in instances when the subject or entity has a CRD or NFA
     if so, state reasons.                                                        number, what that number is.
 l. Indicate whether U.S. or foreign currency and/or U.S. or foreign
     negotiable instrument(s) were involved. If foreign, provide the           v. If correcting a prior report (box in Item 1 checked), complete the form
     amount, name of currency, and country of origin.                             in its entirety and note the corrected items here in Part VI
  Information already provided in earlier parts of this form need not necessarily be repeated if the meaning is clear.
  Supporting documentation should not be filed with this report.                                                Maintain the information for your files.
             Tips on SAR form preparation and filing are available in the SAR Activity Review at www.fincen.gov/pub_reports.html
                      Enter explanation/description in the space below. Do not include legal disclaimers in this narrative.
